y




                                     MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-13-01088-CV

                        MARIA GARAY AND A.O., Appellants

                                            V.
                 G. R. BIRDWELL CONSTRUCTION, L.P., Appellee

    Appeal from the 113th District Court of Harris County. (Tr. Ct. No. 2013-07234).


TO THE 113TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 25th day of November 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on November 27, 2013. After submitting the
              case on the appellate record and the arguments properly raised
              by the parties, the Court holds that the trial court’s judgment
              contains no reversible error. Accordingly, the Court affirms
              the trial court’s judgment.

                     The Court orders that the appellants, Maria Garay and
              A.O., jointly and severally, pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered November 25, 2014.

              Panel consists of Chief Justice Radack and Justices Jennings
              and Keyes. Opinion delivered by Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




February 6, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT